390 F.2d 494
Richard C. GREGORY, Appellant,v.SECRETARY OF STATE, Appellee.
No. 20789.
United States Court of Appeals District of Columbia Circuit.
Argued June 7, 1967.
Decided December 20, 1967.

Appeal from the United States District Court for the District of Columbia; Alexander Holtzoff, Judge.
Mr. Leonard B. Boudin, Washington, D. C., with whom Mr. David Rein, Washington, D. C., was on the brief, for appellant.
Mr. Robert L. Keuch, Attorney, Department of Justice, with whom Asst. Atty., Gen., Yeagley, Messrs. David G. Bress, U. S. Atty., and Kevin T. Maroney, Attorney, Department of Justice, were on the brief, for appellee.
Before BAZELON, Chief Judge, and LEVENTHAL and ROBINSON, Circuit Judges.
LEVENTHAL, Circuit Judge:


1
In December 1966 appellant Gregory wired the Secretary of State of his intention to travel to North Vietnam for the purpose of entertaining incarcerated American pilots at Christmas-tide. The State Department wired in reply:


2
Referring to your telegram of December 2, 1966, I would like to call your attention to Section 51-74 of the Regulation of the Department of State in Column 31 of the Federal Register Page 13544.


3
The referenced regulations make travel to North Vietnam, a restricted area, grounds for the revocation of a passport. Gregory cancelled his trip for other reasons. He asserts a continuing intention to go to Hanoi at some indefinite time in the future, and seeks a declaratory judgment that the regulation is invalid.


4
We affirm the dismissal of appellant's complaint, although not for the reasons stated by the District Court.


5
We need not consider whether the clash between Gregory's unsettled intentions and the State Department's guarded reference sparks a case or controversy. The declaratory judgment is denied as a matter of discretion, since in other cases decided today we have set forth principles that can guide the parties as to future applications.


6
Affirmed.